NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             15-DEC-2022
                                             07:57 AM
                                             Dkt. 51 OAWST
                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


                      MMP, Plaintiff-Appellee, v.
                        MAP, Defendant-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-DA NO. 17-1-0241)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Stipulation for Dismissal of
Appeal (Stipulation), filed October 31, 2022, by Defendant-
Appellant MAP, the papers in support, and the record, it appears
that (1) the appeal has been docketed; (2) the parties stipulate
to dismiss the appeal and bear their own attorneys' fees and
costs; and (3) the Stipulation is dated and signed by counsel for
all parties appearing in the appeal.
            Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved, and the appeal is dismissed under Hawai i Rules of
Appellate Procedure Rule 42(b).     The parties shall bear their own
attorneys' fees and costs.
            DATED:   Honolulu, Hawai i, December 15, 2022.

                                     /s/ Katherine G. Leonard
                                     Presiding Judge

                                     /s/ Sonja M.P. McCullen
                                     Associate Judge

                                     /s/ Derrick H.M. Chan
                                     Associate Judge